Title: From George Washington to Major Henry Emanuel Lutterloh, 4 June 1777
From: Washington, George
To: Lutterloh, Henry Emanuel



Sir
Head Quarters Middle Brook June 4th 1777

I have reciev’d your favor proposing a plan for the formation of a corps of light infantry.
It wou’d be difficult for you to recruit such a Corps, & experience has fully taught us that it will never answer to employ deserters or Prisoners. Generally speaking no confidence can be placed in them. Deserters are for the most part without principle sufficient to insure their fidelity, and prisoners wou’d only engage to have the opportunity of making their escape.
As you have acted in the Quarter Master Genls department, you can be as usefull in that as any other, and more so in the present circumstances of the Army. My inclination to have you agreeably and usefully employ’d, leads me to recommend to you to apply to Genl Miflin—Quarter Master Genl—I send you a letter which I have written to him

on the occasion, and I doubt not he will be able to introduce you on an honorable footing in his line. I am Sir, Your most Obet Servant

G. W.——n

